Citation Nr: 0305109
Decision Date: 03/18/03	Archive Date: 06/02/03

DOCKET NO. 95-32 996               DATE MAR 18, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for a
gastrointestinal and psychiatric disorders, migraine headaches, and
hypertension on a secondary basis will be the subject of a later
decision.)

WITNESSES AT HEARING ON APPEAL 

Appellant and her spouse

ATTORNEY FOR THE BOARD 

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from
November 1979 to April 1980 and had numerous other periods of
ACDUTRA between 1979 and 1994. These included a period from June
27, 1991, July 11, 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of rating decisions by the No. Little Rock, Arkansas, Regional
Office (RO) of the Department of Veterans Affairs (VA).

In December 1998 service connection for a low back disorder and a
gastrointestinal disorder was denied by the Board. The decision was
appealed to the United States Court of Appeals for Veterans Claims
(Court), which vacated the decision and granted a Joint motion for
remand in July 1999. The claims were again denied in a May 2000
decision of the Board. The appellant appealed that decision to the
Court. The Court in an April 2001 Order, again vacated the Board's
decision and remanded the matter for consideration of the Veterans
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 5100 et seq.
(West 2002). The case was returned to the Board and in August 2001
the Board remanded the case to the RO for consideration as set
forth in the April 2001 decision of the Court.

Regarding the issues of service connection for a gastrointestinal
disorder, migraine. headaches, a psychiatric disorder and
hypertension on a secondary basis, it is noted that the Board is
undertaking additional development of these issues pursuant to
authority granted by 38 C.F.R. 19.9(a)(2) (2002).

When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. 38 C.F.R. 20.903.
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing these issues.

2 -

FINDING OF FACT

The appellant's back disorder is of service origin.

CONCLUSION OF LAW

A low back disorder was incurred in service. 38 U.S.C.A. 101(24),
106, 1110, 1131 (West 2002); 38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West. 2002). This law eliminates the concept of a
well-grounded claim, and redefines the obligations of VA with
respect to the duty to assist.

The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits. The final rule implementing the VCAA was published
on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38
C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary,
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant. Quartuccio v. Principi
16 Vet. App. 183 (2002).

- 3 -

The record reflects that the appellant was provided with a
Statement of the Case and several Supplemental Statements of the
Case regarding her appeal. In addition, the RO in a letter, dated
in September 2001, the appellant of the contents of the VCAA. The
appellant has been afforded VA examinations and opinions during the
appeal period. She has had several bearing before the RO in March
1995, September 1997, and March 1998 and before the undersigned
member of the Board in October 2000. Thus, under the circumstances
in this case, the Board finds that the VA has satisfied its duties
to notify and assist the veteran, and adjudication of this appeal
poses no risk of prejudice to the veteran. See, e.g., Bernard v.
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated while performing active
duty for training or injury incurred or aggravated while performing
inactive duty training. 38 U.S.C.A. 101(24), 106, 1110, 1131.

The appellant's service medical records do show that she had
complaints of back pain while serving on ACDUTRA. In this regard,
it is noted that in January 1980, she complained of back problems
and reported an inability to sleep due to low back pain from a
"crooked spine." An orthopedic evaluation was recommended, but, if
performed, it has not been associated with her medical records. In
December 1981, she complained of a sore neck and back, at which
time an orthopedic evaluation was within normal limits. She again
had complaints of pain in the middle of her back during June 1982
and was treated for back pain in January 1991.

The appellant is shown to have sustained an injury of her low back
while on ACDUTRA in July 1991. The records show that she injured
her back, arm and leg when she apparently slipped on some stairs on
July 1, 1991. She had limitation of motion and back spasm. She
continued to receive treatment for muscle spasm and pain in August
1991, when the impression was lower back pain secondary to trauma.
The appellant was evaluated in September 1991, after which a line
of duty determination was made that she had sacroiliitis, which
prevented her from

4 -

performing military duties. She continued to receive treatment for
low back pain during 1992 and 1993.

An examination was conducted by VA in February 1994. At that time,
the examiner noted that examination of the back was totally invalid
because the appellant was 8 months pregnant. An examination was
conducted by VA in July 1994. At that time, the appellant
complained of low back pain that had worsened since her pregnancy.
Physical examination was normal. X-ray studies showed mild
rotoscoliosis to the left of the upper lumbar spine. The diagnosis
was chronic low back pain, by history, with normal examination.

An examination was conducted by VA in April 1997. At that time, the
appellant reported that she had back pain since her injury in July
1991, and had had no pain prior to that injury. The impressions
were idiopathic scoliosis, developmental and remote lumbosacral
injury. The examiner commented that the scoliosis was developmental
and not due to a single incident of trauma. Rather, the appellant
had an increased lumbar lordosis that was postural, secondary to
her body build. It was further commented that the spinal disorder
was not due to trauma sustained during a fall on annual training.

Treatment records from the appellant's private physician, dated in
September and October 1997, show a diagnosis of back pain.

An examination was conducted by VA in October 2001. At that time,
the examiner noted that the entire medical record contained in the
appellant's claims folder was reviewed. The examiner indicated that
the appellant had sustained an injury of her low back in July 1991
after which she was hospitalized for bedrest, although X-ray
studies were normal. At the time of her discharge from the
hospital, the nurse's summary sheet indicated that she denied
severe low back pain. She did continue to receive treatment for
back pain and muscle spasm through 1992 and 1993. Physical
examination was essentially normal and X-ray studies showed only
scoliosis. The impressions were idiopathic developmental scoliosis,
compensated, and remote

5 -

lumbosacral sprain or strain. The examiner stated that the
idiopathic scoliosis was developmental and not induced by tumor,
trauma or infection. Further, the scoliosis was not made worse by
the fall that the appellant sustained in July 1991. It was also the
examiner's opinion that, considering the length of time between the
date of the injury and the present time, if there bad been
longstanding effects from the injury sustained in July 1991, there
would have been strong objective findings that would have presented
themselves by the time of the examination. The examiner bad been
unable to find such symptoms.

A statement, dated in November 2001, was received from the
appellant's private physician. He indicated that in his opinion,
the appellant's "present syndrome: is the result of a fall that you
sustained while on active duty in the United States Army Reserves."

The appellant has testified on several occasions during this
appellate process. These hearing took place at the RO in March
1995, September 1997 and March 1998. In October 2000 a video
conference hearing was conducted before the undersigned member of
the Board. On those occasions, she, and at times, her spouse, gave
details regarding the incurrence of the back injury that she
sustained in July 1991 and the symptoms relating to her low back
that she had bad since that injury. They rendered opinions that
they believed that the veteran had a current low back disorder that
was related to the injury.

A VA examination was conducted in February 2003. The examiner
related the veteran's medical history of back complaints and gave
a detailed summary of physical findings from the examination. The
appellant's scoliotic curve of the spine was again noted clinically
and on X-ray examination. Other pertinent findings included
significant paraspinal spasm in the thoracolumbar region on
palpation and tenderness to deep palpation in the lumbosacral
region. Limitation of motion was also noted. In addition to the
spinal scoliosis, X-ray studies showed joint space narrowing at L4-
L5 and L5-S1 with some evidence of facet. Degenerative changes were
also seen at these levels. There was no evidence of fracture or
dislocation and

- 6 -

no evidence of spondylosis or spondylolisthesis. The diagnoses were
low back pain, scoliosis of idiopathic origin and severe muscle
spasm in the lumbosacral region. The examiner stated that there was
no mention of low back pain in the veteran's prior record, only
thoracic complaints in 1980 and 1981 that were considered to be
muscle strain. She had no complaint of low back pain that was
debilitating prior to her 1991 fall and subsequent to that, she had
bad a continuous complaint throughout her medical record. It was
reasonable to extrapolate that the degenerative change that was now
seen was triggered by the fall and the continued reparative
stressors phrased on her low back with the requirements of her job
during service. Therefore, the examiner stated that the limitations
in range of motion that were noted on the current examination were
the direct result of the fall in 1991. The examiner indicated that
she was in agreement with the veteran's private physician that the
current diagnosis was a direct result of her fall in 1991.

Analysis

The record shows that the appellant did, in fact, sustain an injury
of her low back while serving ACDUTRA in July 1991. The appellant's
private physician and the VA examiner in February 2003 rendered
opinions that the veteran's current low back disorder was related
to the July 1991 fall. The Board concurs with these opines.
Accordingly service connection for a low back disorder is
warranted. 

ORDER 

Service connection for a low back disorder is granted.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

- 7 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

8 - 



250561660     030303    1191588    03-03597

DOCKET NO. 00-01 505               DATE MAR 03, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE 

Entitlement to service connection for a cardiovascular disability.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine Corps
from January 1956 to January 1960, and in the United States Air
Force from May 1961 to June 1978, including service in the Republic
of Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of September 1998 from the Department
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida, which denied service connection for a cardiovascular
disability.

While this case was pending, service connection for diabetes
mellitus type II was granted as residual to Agent Orange (AO)
herbicide exposure. As that issue is not currently before the
Board, the evidence pertaining to diabetes mellitus type II will
not be addressed in this decision.

This case was previously before the Board in April 2001, at which
time the Board remanded the Case to the RO for additional
development of the evidence, including a VA examination and medical
opinion, to obtain any additional private or VA medical records
identified by the claimant, and for notice and compliance with the
provisions of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) [codified
as amended at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp.
2002)]. The actions requested on remand have been satisfactorily
completed and the case is now before the Board for further
appellate consideration.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended
at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2002)]. This
law eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

- 2 -

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, In a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

The record shows that the claimant and his representative were
informed of the provisions of the VCAA by the Board remand order of
April 2001, and by the RO letter of May 1, 2001, which informed the
claimant and his representative of VA's duty to notify him of the
information and evidence necessary to substantiate hi[s claims and
to assist him in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The record shows that the claimant and his representative were also
informed of the provisions of the VCAA by the Supplemental
Statement of the Case provided them on September 12, 2002, which
informed the claimant of VA's duty to notify him of the information
and evidence necessary to substantiate his claim and to assist him
in obtaining all such evidence. That letter also informed the
claimant and his representative which part of that evidence would
be obtained by the RO and which part of that evidence would be
obtained by the claimant, pursuant to Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of
what evidence he or she was required to provide and what evidence
the VA would attempt to obtain).

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant of
required information and evidence and of its duty to assist him in
obtaining all evidence necessary to substantiate his claim have
been fully met. The records shows that the RO has obtained all
service medical records of the claimant, as well as all available
service department, private and VA medical records identified by
the claimant. The claimant has appeared and offered testimony in
support of his claim at a personal hearing held in September 1999
before an RO Hearing Officer and at a hearing held in July 2000
before the undersigned Veterans Law Judge of the Board of Veterans'
Appeals. In addition, he has been afforded a VA cardiovascular
examination and medical opinion in August 2002. The Board finds
that there is no question that the appellant was fully notified and
aware of the

- 3 -

type of evidence required to substantiate his claim. In view of the
extensive factual development in the case, as demonstrated by the
Board's March 2001 Remand and the record on appeal, the Board finds
that there is no reasonable possibility that further assistance
would aid in substantiating the claimant's appeal. For those
reasons, further development is not necessary for compliance with
the provisions of 38 U.S.C.A. 5103 and 5103A (West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The initial clinical manifestations of the veteran's coronary
artery disease occurred in service.

CONCLUSION OF LAW

Coronary artery disease was incurred in active service. 38 U.S.C.A. 
1131, 5107(b) (West Supp. 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As noted, the veteran served on active duty in the United States
Marine Corps from January 1956 to January 1960, and in the United
States Air Force from May 1961 to service retirement in June 1978,
including service in the Republic of Vietnam from November 1966 to
November 1967.

The claimant's service entrance examination, conducted in January
1956, disclosed no abnormalities of the heart or vascular system,
his blood pressure was 150/70, and a chest X-ray was negative. A
report of service separation examination in January 1960, showed no
abnormalities of the heart or vascular system, his blood pressure
was 132/78, and a chest X-ray was negative. A report of service
enlistment medical examination, conducted in May 1961, disclosed no
abnormalities of the heart or

- 4 -

vascular system, his blood pressure was 124/78, and a chest X-ray
was negative. A report of physical examination in September 1963
disclosed that his physical examination was entirely normal. In
March 1964, his blood pressure was shown to be 118/72, his heart
had a normal sinus rhythm, with no murmurs. A report of medical
history completed by the claimant in April 1965 denied any history
of chest pain or pressure, palpitations or pounding heart, high or
low blood pressure, or sugar in the urine. A report of service
discharge and reenlistment medical examination, conducted in April
1965, disclosed no abnormalities of the heart or vascular system,
his blood pressure was 132/78, and a chest X-ray was negative.

The service medical records further show that a November 1965
report of medical history completed by the claimant denied any
history of chest pain or pressure, palpitations or pounding heart,
high or low blood pressure, or sugar in the urine. A report of
service medical examination for remote assignment, conducted in
November 1965, disclosed no abnormalities of the heart or vascular
system, his blood pressure was 110/70, and a chest X-ray was
negative. In December 1965, the claimant's blood pressure was
118/88. On hospitalization in December 1965 for a fertility
problem, the claimant's heart and cardiovascular system were
normal, his blood pressure was 110/70, and a chest X-ray was
normal. In July 1967, the claimant was seen for complaints of pain
on the left side of his chest when coughing, assessed a pain in the
costocartilage.

The service medical records further show that a September 1971
report of medical history completed by the claimant denied any
history of chest pain or pressure, palpitations or pounding heart,
high or low blood pressure, or sugar in the urine. A report of
periodic medical examination, conducted in September 1971,
disclosed no abnormalities of the heart or vascular system, his
blood pressure was 136/74, an electrocardiogram (EKG) disclosed no
significant abnormalities, and a chest X-ray was negative. A report
of service separation medical examination, conducted in October
1972, showed no abnormalities of the heart or vascular system, his
blood pressure was 120/74, and a chest X-ray was negative. On an
occupational examination, conducted in February 1976, the
claimant's heart and vascular system was normal, and urinalysis was
negative for sugar in the urine. When seen in July 1976 for a
foreign body in his right eye, the claimant's blood pressure was
122/68. An entry in February 1977 shows that the claimant was seen
for a sore throat and cold, and his blood pressure was 124/88.

The service medical records show that when seen in April 1977 for
a cough, sore throat and congestion, the claimant's blood pressure
was 122/78. In May 1977, his blood pressure was shown to be II
8/76, while in December 1977, his blood pressure was 130/80, while
a chest X-ray revealed no enlargement of the heart. An

- 5 -

EKG in December 1977 showed no significant abnormalities, and that
his blood pressure was 106/76. In January 1978, the claimant's
blood pressure was 128/88. In January 1978, the claimant's blood
pressure was 128/88. A January 1978 report of medical history
completed by the claimant denied any history of chest pain or
pressure, palpitations or pounding heart, high or low blood
pressure, or sugar in the urine. A report of medical examination
for retirement, conducted in January 1978, disclosed no
abnormalities of the heart or vascular system, his blood pressure
was 106/76, a chest X-ray was negative, and urinalysis was negative
for sugar. An upper gastrointestinal series showed a normal stomach
and duodenal bulb. Service medical records, dated in February 1978,
shows that the claimant's blood pressure was 110/88, and he offered
a family history of adult onset diabetes mellitus (father), with no
history of polydysuria or nocturia, and it was noted that he had an
abnormal glucose tolerance test on his retirement medical
examination. The impression was glucose intolerance secondary to
weight gain, and the claimant was advised to lose weight and to
stop smoking. In April 1978, when the claimant was seen for
complaints of nasal congestion and pharyngitis, his blood pressure
was 140/90 and a chest X-ray was normal.

The claimant's service medical records are silent for complaint,
treatment, findings or diagnoses of a heart or cardiovascular
disability, or hypertension during his period of active service.

The claimant's original application for VA disability compensation
benefits (VA Form 21-526), received in July 1978, sought service
connection for conditions which included elevated blood sugar, but
made no mention of a cardiac or cardiovascular disability. A report
of VA general medical examination, conducted in August 1978, showed
that cardiovascular examination revealed a normal; sinus rhythm and
rate, without murmurs or gallops, his blood pressure was 118/80,
and laboratory tests showed that his cholesterol was 280 md.dl. and
his blood sugar was 17.6 and within the normal range.
Ophthalmologic examination revealed that his uncorrected vision was
20/20, bilaterally. The pertinent diagnoses were elevated
cholesterol, and it was noted that no abnormality of the blood
sugar was present.

A rating decision of September 1978 granted service connection for
sinusitis, and denied service connection for all other claimed
disabilities, finding that elevated cholesterol and abnormal
glucose tolerance levels were merely laboratory findings and not
ratable entities. The claimant was notified of those decisions and
of his right to appeal by RO letter of September 26. 1978. He did
not initiate an appeal. and those decisions became final after one
year.

- 6 -

In August 1998, the claimant asked that his claim for service
connection be reopened with respect to the issues of a bilateral
eye condition and for a heart condition. In support of his claim,
the veteran submitted a duplicate copy of his January 1978 service
retirement examination and additional service medical records,
dated in February 1978, as well as private medical records from
Cardiology Associates, dated in December 1988, in December 1989,
and in October 1991, and private hospital and treatment records
from Bay Medical Center, dated in August 1983, in May 1992, March
1996, and August 1997.

Postservice outpatient treatment records from Tyndall AFB show that
the claimant was seen in September 1979 for a laceration wound on
his right 3rd finger. His blood pressure was reported as 120/74. In
March 1981, he was seen for a mole on the front of his head, and
his blood pressure was 118/70, while in July 1981, his blood
pressure was 112/70, and his physical examination was described as
completely within normal limits. In October 1981, his blood
pressure was 120/80, while in May 1982, his blood pressure was
100/70. An electrocardiogram (EKG), conducted in May 1982 was
within normal limits, and his blood pressure was 100/70, and in
June 1982, his blood pressure was 118/76, and mild
hypercholesterolemia was noted. In September 1982, the claimant
complained of pressure in his chest and xiphoid area, while
examination revealed a regular cardiac rhythm and rate, without
murmurs, and his blood pressure was 110/72. In October 1982, his
blood pressure was 116/78, while in April 1983, his blood pressure
was 116/78, and in May 1983, his blood pressure was 120/80.

The claimant was admitted to Tyndall AFB hospital from the
Emergency Room in July 1983, with a one-year history of
intermittent substernal chest pains radiating to the neck and down
the left arm. The claimant's medical history included a 22-pack
year history of cigarette smoking, while his only medication was
Actifed, and his family history was reported as unremarkable.
Cardiac enzymes revealed a typical pattern for a subendocardial
myocardial infarction. As his chest pain resolved, he was placed on
a ward, but experienced chest pain the following day, and immediate
transfer for revascularization was thought indicated because of
high occlusion levels in the coronary arteries. The discharge
diagnoses in August 1983 were subcardial myocardial infarction, and
angina pectoris.

Treatment records from Bay Medical Center shows that the claimant
was referred from Tyndall AFB for consideration of cardiac
catheterization, and was admitted in August 1983. The claimant had
previously been admitted to Tyndall AFB hospital on July 28, 1983,
when he was found to have ischemic changes. elevated enzymes, and
typical anginal on rest. His coronary risk factors included smoking
about 1 1/2 packs of cigarettes a day and hypercholesterolemia in
the past, with no family

- 7 -

history of diabetes or hypertension. The claimant underwent cardiac
catheterization, which showed findings of severe coronary artery
disease in the right coronary artery (50%), the left main coronary
artery (99%), the left anterior descending coronary artery (100%),
and a large trifurcation vessel (80%), while a left ventriculogram
was normal except for mild hypokinesis of the antero-lateral
border. It was found that in view of the claimant's severe
symptoms, hemodynamic and angiographic finding, he should be
considered for urgent coronary revascularization.

An August 1983 letter from Dr. J.C.W. of Cardiology Associates to
the claimant's physician at Tyndall AFB Hospital noted that the
claimant had been found to have severe coronary artery disease, and
underwent coronary bypass surgery at West Florida Regional Medical
Center, with an uncomplicated recovery. His heart exhibited a
normal sinus rhythm, without significant gallop or murmur, and his
blood pressure was 96/50.

Outpatient treatment records from Tyndall AFB, dated in August
1983, cited the claimant's blood pressure of 100/58, and his
statement that he was feeling well postoperatively. A report of
occupational examination, conducted in March 1988, showed that the
claimant's heart and vascular system were normal, his blood
pressure was 110/72.

Treatment records from Cardiology Associates, dated in December
1988, showed that the claimant was being followed for coronary
artery disease, status post coronary artery bypass grafting x 4,
and hypothyroidism; that he was asymptomatic; that he had a regular
cardiac rhythm and rate, without significant murmur or gallop; that
his blood pressure was 118/88; and that he was being followed for
hypercholesterolemia by Dr. Taylor. Treatment records from the same
source show that in December 1989, the claimant was underwent a
nuclear ventriculogram which revealed mild generalized hypokinesis,
and a normal exercise image. The conclusion was normal rest and
exercise nuclear ventriculogram showing significant generalized
improvement when compared to a previous study. Additional nuclear
ventriculograms in December 1990 and October 1991 revealed mild
generalized hypokinesis, with increased function in all areas.

Outpatient treatment records from Tyndall AFB included another
report of occupational examination, conducted in February 1989,
showing that the claimant's heart and vascular system were normal,
his blood pressure was 118/82, and urinalysis was negative. A chest
X-ray in November 1989 disclosed no enlargement of the heart.
Another report of occupational examination, conducted in February
1990, showed that the claimant's heart and vascular system were
normal,

- 8 -

his blood pressure was 110/72. When seen in March 1990 for a sore
throat, the claimant's blood pressure was 128/76. Another report of
occupational examination, conducted in April 1991, showed that the
claimant's heart and vascular system were normal, his blood
pressure was 118/82, and urinalysis was negative. In March 1993,
the claimant's blood pressure was 127/71.

Hospitalization and treatment records from Bay Medical Center,
dated in May 1992, show that the claimant was admitted with
complaints of chest pain, and that he underwent femoral, left heart
catheterization, with a left ventriculogram and visualization of
the saphenous vein bypass grafts. That study revealed that the
right coronary artery was 100% occluded; that the left anterior
descending coronary artery was 100% occluded; and that the left
circumflex was very attenuated with some distal disease. The
claimant was noted to continue to smoke about I pack of cigarettes
daily. The discharge diagnoses were coronary artery disease, with
angina pectoris, and patency of all saphenous vein grafts,
hypothyroidism, and hypercholesteremia

A March 1996 hospital summary from Bay Medical Center showed that
the claimant was admitted with complaints of precordial pain going
into his left arm with dyspnea and slight diaphoresis, and was
found to have an acute anteroseptal infarction. An Emergency Room
Report noted that the claimant's chief complaint was chest pain
with shortness of breath since noon the previous day. The
claimant's previous medical history was stated to be significant
for myocardial infarction in the past, and coronary artery disease,
but he denied any history of bleeding, stroke, hypertension, or
diabetes, and was taking no medications other than antibiotics. The
differential diagnosis was acute myocardial infarction, unstable
angina, reflux esophagitis, and gastritis. A report of history and
physical examination on admission revealed that the claimant had a
regular cardiac rhythm and rate, without murmurs, rubs, or gallops,
and his blood pressure was 136/76. The claimant related that he had
no history of hypertension, diabetes, rheumatic fever, scarlet
fever, heart murmur, or stroke, but had a myocardial infarction in
1983 and had undergone coronary artery bypass grafting x 4 at West
Florida Hospital. He was further noted to have elevated
cholesterol, to be on no medications, to continue to smoke about 1
pack of cigarettes daily, and to have a family history of heart
disease. Urinalysis was essentially normal. Chest X-ray revealed
that the heart, pulmonary vascularity, and lungs appeared to be
free of acute disease, and it was noted that a thallium scan
approximately 1 year prior to this admission was negative. Cardiac
catheterization revealed that the right coronary artery was 100%
occluded, and that the left anterior descending coronary artery was
100 % occluded. The claimant was noted to continue to smoke about
1 pack of cigarettes daily. The impression was atherosclerotic
heart disease, with

- 9 -


remote history of myocardial infarction, coronary artery bypass
grafting x 4 in 1983, and acute anteroseptal myocardial infarction;
hypercholesterolemia; chronic obstructive pulmonary disease; and
hyperthyroidism. The discharge summary showed final diagnoses of
coronary artery disease, with acute anterior wall myocardial
infarction and severe ischemic cardiomyopathy; hypothyroidism,
treated; chronic obstructive pulmonary disease/chronic cigarette
smoking; and hypercholesteremia.

A letter from Dr. W.A.B. dated in April 1996, stated that he
followed the claimant for heart problems; that the claimant had
recently undergone heart tests and angioplasty at the University of
Alabama at Birmingham; that his condition keeps him from engaging
in normal activities; that he is not able to take part in any
gainful employment because of his condition; and that his condition
is not expected to improve and represents total disability. A
letter from Dr. J.C.W., Jr., dated in April 1996, stated that, in
his opinion, the claimant is permanently and totally disabled.

Medical records from West Florida Regional Medical Center, dated in
September 1996, show that the claimant had a history of coronary
artery disease dating back to 1983, when he had bypass graft
surgery x 3 performed by Dr. Conkle, and that he had essentially no
preoperative symptoms until he presented with unstable angina and
underwent emergency revascularization at that time. Since then, he
had done reasonably well until March 1996, when he suffered an
anterior wall myocardial infarction in Panama City. He underwent
stent placement to the LAD, and a myoview stress test done in
August 1996 revealed a fixed anterior defect. On questioning, the
claimant denied any symptoms of congestive heart disease, including
orthopnea, PND, or lower extremity edema. Physical examination
revealed that the claimant was slightly obese; that he quit smoking
in 1996; that his blood pressure was 118/70; that he was currently
taking Synthroid and Aspirin; and that it was decided to place him
on an ACE inhibitor, Vasotec. In addition, he was to be placed upon
a diet to reduce hyperlipidemia. The claimant denied diabetes, but
had a strong family history (mother and father), and had a strong
family history for coronary artery disease (father and brother). He
related that he walks 2 miles every day. The clinical impression
was status post coronary artery bypass grafting with left
ventricular dysfunction and episodic congestive hear failure, well
compensated on no medications.

Additional medical records from West Florida Regional Medical
Center, dated in November 1996, show that the claimant reported
classic anginal pains of substernal chest pressure radiating to his
left arm while walking on three consecutive days, but none at rest.
The claimant was extremely concerned in view of his prior history
of presumed silent ischemia prior to anterior wall myocardial

- 10 -

infarction in March 1996 and prior episode of unstable angina prior
to bypass surgery in 1983. His current blood pressure was 118/60,
with no murmurs, or edema of the extremities. The impression was
known coronary artery disease now with new onset of exertional
anginal symptoms. Arrangements were made for admission for stress
test and catheterization.

In December 1996, the claimant was admitted to West Florida
Regional Medical Center, and underwent left heart catheterization,
selective coronary angioplasty, and a left ventriculography. Those
studies revealed a mildly dilated left ventricle with severe global
dysfunction, and the left main coronary artery and the right
coronary artery were both 100% occluded, while the saphenous vein
graft to the right coronary artery was completely occluded
proximally.

Private hospitalization and treatment records from Bay Medical
Center, dated in August 1997, show that the claimant was admitted
from the Emergency Room after a diaphoretic episode, without chest
pain or shortness of breath, after working in the yard. Because of
his atypical history of two prior myocardial infarctions, he
reported to the Emergency Room, where he had no further recurrence
of his symptoms. The Emergency Room Report showed that the claimant
cited a family history of heart disease, and denied any history of
diabetes or hypertension. The claimant remained asymptomatic, and
the Emergency Room diagnoses were diaphoresis, possible angina
equivalent, and coronary artery disease, status post coronary
artery bypass grafting.

A history and physical examination on admission in August 1997
cited a past medical history related by the claimant which included
coronary artery disease, with remote inferior myocardial
infarction, coronary artery bypass graft x 4 in 1983, acute
anteroseptal myocardial infarction in March 1996, stent placement
in March p 1996, and cardiac catheterization in December 1996 (by
Dr. Burrow in Pensacola) with rare angina since that time, and
bypass surgery in Birmingham, Alabama, within the year. The
claimant related that he discontinued smoking two years prior to
this admission. Other past history included hyperlipidemia,
possible chronic obstructive pulmonary disease, history of
hyperthyroidism, and history of hypertension. Examination on
admission revealed that he had a regular cardiac rhythm and rate,
without murmurs, rubs, or gallops, and blood pressure of 124/70,
while an EKG revealed some premature ventricular contractions
(PVC's), consistent with prior myocardial infarction, and some
nonspecific ST-T wave changes. Chest X-ray showed that his heart
and lungs were free of acute disease. He also manifested elevated
random blood sugar (174) with hyperglycemia. The assessment was
diaphoresis, hyperlipidemia, history of hypertension, elevated

- 11 -

random blood sugar with hyperglycemia, PVC's on EKG, and history of
hyperthyroidism.

On August 1998, the claimant was admitted to West Florida Regional
Medical Center, and underwent another myoview stress test, which
revealed abnormal global function and wall motion abnormalities and
abnormal perfusion, all of which had improved since the last study,
except for perfusion, which was worse.

A rating decision of September 1998 denied service connection for
a heart disability and for a bilateral eye condition. The claimant
and his representative were notified of those decisions and of his
right to appeal by RO letter of October 7, 1998, with a copy of the
rating decision.

In a letter from the claimant to the RO, received in January 1999,
he addressed the issue of the date of onset of symptoms of his
cardiac problems, asserting that his service medical records showed
that he first experienced symptoms of extreme fatigue in 1976 while
stationed at Seymour Johnson Air Force Base, as well as what he
thought was indigestion. He further related that his retirement
physical examination in 1978 showed cholesterol of 360, which was
dismissed as insignificant, but which we now know is an early and
definite indication of cardiac problems; that after his retirement
the symptoms persisted, and he continued to be treated for those
symptoms at Tyndall Air Force Base until his quadruple cardiac
bypass surgery in August 1983; that in July 1983, he was seen in
the Tyndall Air Force Base hospital emergency room with the same
symptoms he had been experiencing since 1976; that he was
hospitalized in Intensive Care for observation and was ultimately
referred to a civilian cardiologist, who performed a cardiac
catheterization, and the bypass surgery in August 1983. The
claimant expressed the opinion that his inservice symptoms were
overlooked or misdiagnosed due to inexperience and lack of training
in cardiology problems by Air Force doctors; that since he had no
chest pain or other obvious heart symptoms and no family history of
heart symptoms, he was misdiagnosed; and that in March 1996, he
went to Bay Medical Center with pain and abdominal discomfort,
returning the next day with the identical symptoms, and was found
to be experiencing a severe myocardial infarction. The claimant
asked that his application for disability benefits be reconsidered.

A rating decision of February 1999 denied service connection for a
heart disability. The claimant and his representative were notified
of that decision and of his right to appeal by RO letter of
February 17, 1999, with a copy of the rating decision. The claimant
submitted a Notice of Disagreement in March 1999, and requested a
VA cardiology examination and personal hearing before an RO Hearing
Officer. He

- 12 -

further acknowledged that his service medical records were not
diagnostic of heart disease, but were indicative of the onset of
heart disease based upon the symptoms that he experienced and for
which he was treated by military physicians. He further related
that several cardiologists had made the statement that his heart
condition is due to stress, and that he experienced tremendous
stress while he was on active duty. He cited treatment by Dr.
Tamburro, a private cardiologist who had followed his case for the
last three years.

By RO letters of April 8, 1999, the RO acknowledged receipt of the
claimant's Notice of Disagreement, and notified him that his case
would be reviewed by the RO's Decision Review Officer. He was
further asked to provide medical records from Dr. Tamburro, or to
complete and submit a medical record release authorization (VA Form
21-4142) so that the RO could request medical records in the
possession of Dr. Tamburro. Upon receipt of that executed VA Form
21-4142, the RO requested the treatment records of the claimant
from Dr. Tamburro and from West Florida Regional Medical Center,
and notified the claimant of that action.

A personal hearing was held in September 1999 before an RO Hearing
Officer. The claimant testified that in about 1973-1974, he has
indigestion just below the sternum in his stomach; that he went to
Tyndall AFB, and was told that he had a nervous stomach; that he
was under a lot of stress; and that if he did not get out from
under that stress, he might get an ulcer. He further related that
Turns or Maalox relieved those symptoms of heartburn. In addition,
he testified that a cardiologist saw him at the Tyndall AFB
Hospital in 1983, that he subsequently underwent cardiac
catheterization, and that he subsequently under coronary artery
bypass grafts x 4. The claimant also alleged that the earliest
EKG's he had were in the year or so after he retired; that he had
asked a physician (Dr. Tamburro) whether his nervous stomach or
gastric reflux was a byproduct of his heart blockages shown in
1983; that he was told that the indications were almost I 00
percent that this was the cause of it. He also noted that on his
service retirement examination, his cholesterol was 298, which he
asserted could indicate blockage. A transcript of the testimony is
of record.

An August 1999 letter from Dr. Tamburro stated that the claimant
had been under his care since 1886; that he had his first coronary
bypass surgery in 1983, but in his opinion, his arthrosclerosis was
probably developing for many years prior to that date; and that the
claimant told him that he was suffering from abdominal symptoms
which, in fact, were anginal equivalent in the 1970's although it
did not become diagnosed as coronary disease until the mid-1980's.

- 13 -

A Statement of the Case was provided the claimant and his
representative on September 24, 1999. The claimant perfected his
appeal by the timely submission of his Substantive Appeal (VA Form
9), in which he requested another hearing before a Veterans Law
Judge from the Board of Veterans' Appeals.

Another hearing was conducted in July 2000 before a traveling
Veterans Law Judge from the Board of Veterans' Appeals. The
claimant denied any heart symptoms prior to entering the military,
and asserted that he began having stomach problems in 1971; and
that an upper gastrointestinal examination conducted in January
1978 was negative for stomach problems. He reiterated the evidence
already of record, and asserted that Dr. Tamburro told him that his
heart problems could have begun 10 years prior to his 1983 bypass
surgery. He further stated that he was told on his service
retirement examination that his cholesterol was too high and that
he was going to have to change his diet, and avoid red meat and
stuff of that nature. He further testified that his cholesterol was
never tested while he was on active duty prior to January 1978;
that his coronary artery disease was first diagnosed in 1983 and
that both that physician, Dr. Baxley and Dr. Tamburro told him that
his heart condition was related to his stomach problems in service.
He further asserted that there was no family history of heart
problems. His spouse testified that prior to his retirement in
1978, while stationed at Seymour Johnson AFB, the claimant returned
home with complaints of being extremely tired and would sit down
and go to sleep; and that he made similar complaints prior to his
bypass surgery in 1983. The claimant testified that those symptoms
of fatigue disappeared after his 1983 by-pass surgery. He further
offered testimony about his exposure to AO herbicide while in the
Republic of Vietnam. A transcript of the testimony is of record.

Following his testimony, the claimant sought service connection for
diabetes mellitus as secondary to Agent Orange (AO) herbicide
exposure. He further asserted that multiple symptoms shown in
service represented the onset of heart disease, including right
shoulder pain with nausea in December 1970; a nervous stomach in
1973; and an abnormal glucose tolerance test and cholesterol of 298
in May 1978 [sic]. He acknowledged that he was not diagnosed with
heart disease while on active service; that heart disease was not
diagnosed at Tyndall AFB; that it is well known that his symptoms
were indicative of coronary artery disease; and that his nervous
stomach was, in reality, heart disease.

In April 2001, the Board remanded the Case to the RO for additional
development of the evidence, including a VA examination and medical
opinion, to obtain any additional private or VA medical records
identified by the claimant, and for notice and compliance with the
provisions of the Veterans Claims Assistance Act of 2000

- 14 -

(VCAA), Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000)
[codified as amended at 38 U.S.C.A. 5102, 5103, 5103A, and 5107
(West Supp. 2002)].

Pursuant to that remand, the RO requested medical records of the
claimant from Dr. Tamburro, from Cardiology Associates, from Bay
Medical Center, from West Florida Regional Medical Center (Dr.
Tamburro). The claimant was notified of those actions.

In a June 2001 letter, the veteran complained that the RO was not
complying with the Board's remand instructions in that they had not
included diabetes II under Agent Orange, and that coronary artery
under Agent Orange had not been considered.

An August 2001 letter from Dr. W.D.B. stated that the claimant was
diagnosed with diabetes in December 1998; that his blood glucose
was controlled with diet until March 2001; and that he was
currently taking Avandia every day.

Treatment records of the claimant obtained from Dr. W.D.B., dated
from August 1998 to January 2002, show that the claimant's chest X-
rays in May 1999 showed that his chest was clear and the heart size
was normal. In September 1998, the claimant offered a history of
smoking 1 1/2packs of cigarettes daily until quitting in March
1996, and reported that his brother had heart disease, while his
mother and father had noninsulin-dependent diabetes mellitus. In
June 2000, the claimant reported no chest pain, and no shortness of
breath. His coronary artery disease was stable, but he continued to
have hyperlipidemia. A January 2002 office visit noted the
claimant's complaints of hypertension, diabetes and heart disease,
and indicated that he had no visual changes, no gastrointestinal
symptoms, no respiratory complaints, and no history of
cardiovascular symptoms, such as chest pain, palpitations,
lightheartedness, syncope, etc. problems.

A report of VA cardiology examination, conducted in August 2002,
cited the claimant's statement that he had numerous incidents of
nervous stomach while on active duty for 20 years, and took Maalox,
Mylanta and other antacids. He indicated that he served in the
Republic of Vietnam in the 1960's. He further related that in 1983,
he had an episode of severe fatigue and stomach upset, without
chest pains, and underwent a 5-vessel bypass procedure. The
claimant further recounted that he never had chest pain or dyspnea,
while his records show documented coronary artery disease, and he
currently has hypertension. Examination revealed that the claimant
stood 70 inches tall and weighed 220 pounds, while his heart had a
regular rhythm and rate, with decreased heart sounds, no carotid
bruits were felt, and his blood pressure was 102/51. The examiner
stated

- 15 -

that the examination was compatible with the findings of heart
disease, severe, with extremely low ejection fraction and several
silent myocardial infarctions in the past, with decreased left
ventricular function and congestive heart failure secondary to
those myocardial infarctions. It was further stated that the
claimant had stomach nervous conditions while in the Air Force,
probably representing anxiety which did add stress on the heart
and, with his history of smoking, the combination of those started
the trend for future silent myocardial infarctions. As to when the
disease started, the examiner stated that it no doubt started at an
early age, and that although he was stressed and a smoker, he felt
that most of his episodes of Maalox suppression of gastroesophageal
reflux retrospectively were related to some coronary artery disease
with symptomatology of pain in the upper mid-chest. He further
stated that there was no way to document which came first or which
started the trend of vascular changes, but it was pretty evident
that with stress, cigarettes, and an early age of 5-vessel bypass
procedure, that significant heart disease preceded this.

A Supplemental Statement of the Case was provided the claimant and
his representative on September 12, 2000, continuing the denial of
service connection for a cardiovascular disease. The claimant
responded with a Statement in Support of Claim (VA Form 21-4138),
in which he called attention to the conclusions reached and stated
by the VA cardiology examiner.

II. Analysis

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West Supp. 2002); 38
C.F.R. 3.303(a) (2002). Service connection may also be granted on
a presumptive basis for certain chronic disabilities, including
arthritis, when manifested to a compensable degree within the
initial post service year. 38 C.F.R. 3.307, 3.309(a) (2002).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when

- 16 -

examined and accepted for service. 38 U.S.C.A. 1111, 1137 (West
1991 & Supp. 2002). Clear and unmistakable evidence that the
disability existed prior to service will rebut this presumption. 38
U.S.C.A. 1111 (West 1991 & Supp. 2001); 38 C.F.R. 3.304(b) (2002).

If a condition noted, during service is not shown to be chronic,
then continuity of symptomatology after service generally is
required for service connection. 38 C.F.R. 3.303(b) (2002). The
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim may still be well grounded or reopened
on the basis of 38 C.F.R. 3.303(b) if the condition is observed
during service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology. Savage v.
Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person, such as the veteran, is not
competent to offer evidence that requires medical knowledge, such
as the diagnosis or cause of a disability. See Grottveit v. Brown,
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,
495 (1992). If such testimony is not competent, it cannot be
probative. The Court has further held that a veteran's statements
are competent as to the onset and continuity of symptomatology,
including pain. Heuer v. Brown, 7 Vet. App. 379, 384 (1995);
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the
credibility and weight to be given to the evidence, but must
provide reasons and bases for rejecting critical evidence, expert
or otherwise. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.
1997); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991). Although the Board is
obligated to consider hearing testimony, in evaluating such
testimony it may consider such factors as self interest. See
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may
affect the credibility of testimony]; cf. Pond v. West, 12 Vet.
App. 341, 346 (1999).

- 17 -

The record in this case shows that no defects were shown on the
claimant's service entrance examination, and he is entitled to the
presumption of soundness at entry. 38 U.S.C.A. 1111, 1137 (West
1991 & Supp. 2002). The claimant's service medical records are
silent for complaint, treatment, findings or diagnoses of a heart
or cardiovascular disability, or hypertension during his period of
active service. To that point, the Board notes that service medical
examinations conducted in A report of service separation
examination in January 1960, in May 1961, in September 1963, in
March 1964, in April 1965, in November 1965, and in December 1965
showed no abnormalities of the heart or vascular system, no
elevated blood pressure or evidence of hypertension, and chest X-
rays were negative.

On hospitalization in December 1965, the claimant's heart and
cardiovascular system were normal, his blood pressure was 110/70,
and a chest X-ray was normal. The service medical records further
show that a September 1971 report of medical history completed by
the claimant denied any history of chest pain or pressure,
palpitations or pounding heart, high or low blood pressure, or
sugar in the urine. The report of service medical examination,
conducted in September 1971, disclosed no abnormalities of the
heart or vascular system, his blood pressure was 136/74, an
electrocardiogram (EKG) disclosed no significant abnormalities, and
a chest X-ray was negative. Reports of service medical examinations
in October 1972, showed no abnormalities of the heart or vascular
system, his blood pressure was 120/74, and a chest X-ray was
negative. On an occupational examination, conducted in February
1976, the claimant's heart and vascular system was normal. When
seen in July 1976 for a foreign body in his right eye, the
claimant's blood pressure was 122/68, and an entry in February 1977
showed that the claimant was seen for a sore throat and cold, and
his blood pressure was 124/88.

The service medical records show that when seen in April 1977 for
a cough, sore throat and congestion, the claimant's blood pressure
was 122/78. In May 1977, his blood pressure was shown to be 118/76,
while in December 1977, his blood pressure was 130/80, and a chest
X-ray revealed no enlargement of the heart. An EKG in December 1977
showed no significant abnormalities, and that his blood pressure
was 106/76. In January 1978, the claimant's blood pressure was
128/88. A January 1978 report of medical history completed by the
claimant denied any history of chest pain or pressure, palpitations
or pounding heart, high or low blood pressure, or sugar in the
urine. A report of medical examination for retirement, conducted in
January 1978, disclosed no abnormalities of the heart or vascular
system, his blood pressure was 106/76, a chest X-ray was negative,
and urinalysis was negative for sugar. An upper gastrointestinal
series showed a normal stomach and duodenal bulb. Service medical
records, dated in February 1978, shows that the

- 18 -

claimant's blood pressure was 110/88, and he offered a family
history of adult onset diabetes mellitus (father), with no history
of polydysuria or nocturia, and it was noted that he had an
abnormal glucose tolerance test on his retirement medical
examination. The impression was glucose intolerance secondary to
weight gain, and the claimant was advised to lose weight and to
stop smoking. In April 1978, when the claimant was seen for
complaints of nasal congestion and pharyngitis, his blood pressure
was 140/90 and a chest X-ray was normal.

However, the service medical records show that the claimant was
seen on a number of occasions during active service for complaints
of abdominal pain, and that the claimant has contended that such
symptoms were related to his coronary artery disease. An August
1999 letter from Dr. Tamburro stated that the claimant had been
under his care since 1996; that he had his first coronary bypass
surgery in 1983, but in his opinion, the claimant's arthrosclerosis
was probably developing for many years prior to that date; and that
the claimant told him that he was suffering from abdominal symptoms
which, in fact, were anginal equivalent in the 1970's although it
did not become diagnosed as coronary disease until the mid-1980's.

Similarly, the report of VA cardiology examination, conducted in
August 2002, cited the claimant's statement that he had numerous
incidents of nervous stomach while on active duty for 20 years, and
took Maalox, Mylanta and other antacids; that in 1983, he had an
episode of severe fatigue and stomach upset, without chest pains,
and underwent a 5-vessel bypass procedure; and that he never had
chest pain or dyspnea, while his records show documented coronary
artery disease, and he currently has hypertension. The examiner
stated that the claimant had stomach nervous conditions while in
the Air Force, probably representing anxiety which did add stress
on the heart and, with his history of smoking, the combination of
those started the trend for future silent myocardial infarctions.
As to when the disease started, the examiner stated that it no
doubt started at an early age, and that although he was stressed
and a smoker, he felt that most of his episodes of Maalox
suppression of gastroesophageal reflux retrospectively were related
to some coronary artery disease with symptomatology of pain in the
upper mid-chest; and that it was pretty evident that with stress,
cigarettes, and an early age of 5-vessel bypass procedure, that
significant heart disease preceded this.

Based upon the foregoing, and for the reasons and bases stated, and
with resolution of reasonable doubt in the claimant's favor, the
Board finds that service connection for coronary artery disease is
warranted. Accordingly, service connection for coronary artery
disease is granted.

- 19 -

ORDER

Service connection for coronary artery disease is granted.

G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps ,.you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 20 -



